Citation Nr: 0946471	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-13 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include schizophrenia.

3.  Entitlement to service connection for tardive dyskinesia.

4.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2005, a statement of the 
case was issued in May 2008, and a substantive appeal was 
received in May 2008.  The Veteran testified at a Board 
hearing in March 2009.

The issues of entitlement to service connection for an 
acquired psychiatric disability (other than PTSD), tardive 
dyskinesia, and low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any further action is 
required on his part.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, and 
he has not described specific stressors capable of 
corroboration.  

2.  The Veteran does not have PTSD that is related to a 
corroborated stressor occurring in active duty service. 




CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in December 2004.  The letter predated the 
November 2005 rating decision.  See id.  The VCAA letter 
notified the Veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The 
December 2004 letter clearly advised the Veteran of the 
evidence necessary to substantiate his claim of service 
connection for PTSD. 

In March 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for PTSD, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notices.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, service personnel 
records, and post-service VA medical records.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claim of service connection for PTSD.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Board notes that in response to the December 2004 VCAA 
letter, the Veteran submitted stressor statements in December 
2004, March 2005, and September 2005.  In December 2006, the 
RO issued correspondence to the Veteran requesting additional 
information with regard to his claimed stressors, to include 
the month and year of the claimed incidents, and also 
included a VA Form 21-0781:  PTSD Questionnaire.  The Veteran 
did not respond to such inquiry.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue of entitlement to service connection for PTSD.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The evidence does not establish that the Veteran served in 
combat or engaged in combat.  Service personnel records 
reflect that the Veteran served in the Republic of Korea from 
April 27, 1973, to April 27, 1974, and served in Germany from 
July 24, 1976, to August 5, 1977.  A DD Form 214 reflects 
service from October 1972 to August 1974, with 1 year and 2 
days of foreign and/or sea service, thus corresponding to his 
service in Korea.  Another DD Form 214 reflects service from 
August 1974 to August 1977, with 1 year and 11 days of 
foreign and/or sea service, thus corresponding to his service 
in Germany.  His MOS during his first period of service was 
supply clerk and his MOS during his second period of service 
was material supplyman.  He received the National Defense 
Service Medal and Armed Forces Expeditionary Medal.  Service 
personnel records do not reflect that the Veteran served in 
Vietnam.  As it is not shown the Veteran engaged in combat, 
his unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events. 
 Because the record does not persuasively show participation 
in combat, the claimed stressors must be corroborated.  His 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory 
requirement for "credible supporting evidence" means that 
"the Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor." 
 Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

In a December 2004 statement from the Veteran, he stated that 
during his service in Korea in 1972, his mind "clicked" due 
to seeing dead bodies.  He stated that he saw a guy killed 
and shot off.  He stated that he sees dead bodies in his 
sleep.

In a March 2005 statement from the Veteran, he claimed that 
he was nearly beaten to death in boot camp.  He stated that 
he was taken to the hospital in Louisiana.  He reported 
nightmares since such incident.  He also suggested that he 
injured his left eye in such incident.

In a stressor statement submitted by the Veteran in September 
2005, he stated that when he was stationed at Fort Polk in 
South Korea, four soldiers threw a blanket over him.  He 
stated that he has suffered nightmares since such incident.  
He stated that such incident occurred sometime between 1972 
and 1973.  

As noted, in December 2006, the RO requested additional 
information regarding his claimed stressors; however, the 
Veteran did not respond with further details.

At the Board hearing, the Veteran testified that he served in 
Vietnam from 1973 to 1974, and while serving in Vietnam as a 
supply clerk he was also responsible for picking up dead 
bodies of soldiers.  

Service treatment records do not reflect that the Veteran was 
hospitalized during boot camp in 1972.  A January 1973 
service treatment reflects the Veteran's report that he was 
hospitalized during his Christmas leave; however, it was due 
to a back injury.  Service treatment records do not reflect 
any complaints or treatment pertaining to injuries sustained 
in a beating during service.

The Board notes that the Veteran filed a claim of service 
connection for disability of the eyes in May 1978.  He 
underwent an August 1978 VA ophthalmologic examination and 
reported his belief that one time during his time in service 
there was an explosion of a nearby tank, and he had to fall 
down to avoid getting things in his eyes.  He went to the 
dispensary and they gave him glasses.  Upon examination, the 
examiner diagnosed hyperopic astigmatism, mild, each eye, and 
chalazion small left upper eyelid.  The claim was denied on 
the basis that service treatment records were negative for 
any disease or injury to the eyes.  Thus, at the time of such 
claim for compensation and VA examination, the Veteran did 
not report any injury to the eye due to a beating sustained 
in service.  The Board finds the Veteran's statements made 
within a year of separation of service to be more credible 
than statements made over 25 years after separation from 
service.  It seems likely that if the Veteran had actually 
sustained eye injury due to a beating in service, as he 
reports in his March 2005 statement, then he would have 
claimed as such at the August 1978 VA examination.  Thus, 
there is no support or corroboration that such incident 
occurred.

With regard to the Veteran's claims of seeing dead bodies in 
Korea, and seeing a guy shot, the Veteran did not provide 
specific details with regard to date, location, or any other 
identifying information to allow for verification.  He stated 
that the incident occurred in 1972; however, the Veteran did 
not serve in Korea in 1972.  Likewise, with regard to the 
claim that soldiers threw a blanket over him, the Veteran did 
not provide specific details with regard to date, location, 
or any other identifying information to allow for 
verification.  The Veteran stated that such incident occurred 
at Fort Polk, South Korea, but Fort Polk is in Louisiana.  He 
also reported that such incident occurred in 1972 or 1973, 
thus it is unclear whether he is claiming such incident 
occurred during boot camp in Louisiana, or whether such 
incident occurred in 1973 in Korea.  Again, the Veteran has 
failed to provide any specific information regarding such 
claimed incidents to allow for attempted verification.  

The Veteran testified before the Board that he saw and 
handled dead bodies while serving in Vietnam; however, 
service personnel records do not reflect that he served in 
Vietnam.  His foreign service consisted of service in Korea 
and Germany.  Thus, such claimed stressor has no merit.

Thus, the Veteran's described stressors are either so vague 
that any attempt to corroborate them would be futile or are 
simply incredible.  The Board acknowledges the Veteran's 
statements that he was beaten in service, had a blanket 
thrown on his head, and saw a guy shot in Korea; however, 
these experiences were stated in general terms, and no 
specific incidents during a specific time were indicated.  
The Veteran's non-compliance with VA's advisement to assist 
him in developing information towards substantiation of 
claimed stressors has stymied such verification.  The 
Veteran's statements and testimony do not provide specific 
details of claimed stressors that could be corroborated and 
in several instances are inconsistent with other evidence in 
the claims folder.  As noted, the Veteran's testimony by 
itself cannot as a matter of law establish the occurrence of 
a non-combat stressor.  See Dizoglio, supra.  

Thus, the Veteran has not furnished any details of alleged 
stressors to allow for an attempt to verify such claimed 
stressors.  The Board acknowledges the diagnosis of PTSD 
reflected in the VA outpatient treatment records, to include 
the notation from a VA physician that the Veteran has PTSD 
due to being severely beaten during service.  A diagnosis of 
PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).  Service connection for PTSD must be 
denied as there is no evidence that any current PTSD that he 
may suffer from is related to any stressors that occurred 
during his active duty service.

In conclusion, there is no evidence that the Veteran engaged 
in combat and the only evidence of in-service stressors is 
contained in the Veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal must, accordingly, be 
denied.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The evidence of record contains VA treatment records dated 
through May 2005, and then contains records reflecting 
treatment in 2006 through 2009; however, it is unclear 
whether this constitutes the entirety of the Veteran's 
treatment records through this period.  The RO should request 
updated VA outpatient treatment records from the New Orleans, 
Louisiana VA Medical Center (VAMC) for the period May 2005 to 
the present.  

An October 1973 clinical record from the psychiatry 
department reflects that the Veteran reported wanting to kill 
people when they yell at him.  He also reported conflicts in 
his unit which have racial overtones.  There was no evidence 
of psychosis or neurosis.  No psychiatric diagnosis was 
warranted.  In light of the Veteran's in-service complaints 
documented during service, and the post-service diagnosis of 
schizophrenia, the Veteran should be afforded a VA 
examination to assess the nature and etiology of his claimed 
acquired psychiatric disability.  The Veteran claims 
entitlement to service connection for tardive dyskinesia as 
due to psychiatric medication, thus such claim is 
inextricably intertwined with the claim of service connection 
for an acquired psychiatric disability.

Service treatment records reflect complaints related to the 
low back.  A January 1973 clinical record reflects the 
Veteran's report that he hurt his back running, and he 
reported being hospitalized over Christmas leave.  A November 
1976 orthopedic consultation reflects that the Veteran fell 
off a truck in June 1976 and he reported low lumbar pain 
since.  On palpation there appeared to be a "step-off" 
anteriorly of the 12th thoracic vertebrae.  There was pain in 
the spinal muscles of L3.  On physical examination, his 
paraspinous muscles were tight, but he had full range of 
motion.  An x-ray examination revealed mild thoracic 
scoliosis.  A November 1976 record reflects complaints of a 
great deal of pain in the lumbar and sacral region of the 
spinal cord.  The assessment was strained back or muscles 
pulled.  He was placed on physical profile for 21 days, which 
included no standing greater than 20 minutes.  In December 
1976, the Veteran sought treatment complaining of back pain, 
and requested that his physical profile be renewed.  His 
profile was renewed for 30 days.  In January 1977, he 
reported that his back pain was unchanged since his last 
visit.  The site of pain was over the spinous process, L3.  
In March 1977, the Veteran was placed on physical profile, 
specifically no running over 1/2 mile, no lifting of objects 
over 15 pounds for 6 weeks, due to lower back pain.  A June 
2005 VA examination report reflects x-ray findings of mild 
degenerative changes in facet arthropathy of the distal 
lumbar spine, but such report does not reflect a specific 
diagnosis or an etiological opinion.  In light of the 
complaints and findings documented in the service treatment 
records, the Veteran should be afforded a VA examination to 
assess the nature and etiology of his claimed low back 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).



Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient treatment records 
should be obtained from the New Orleans 
VAMC for the period May 2005 to the 
present.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his claimed acquired 
psychiatric disorder.  It is imperative 
that the claims folder, to include all 
service treatment records and post-
service treatment records, be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  For each psychiatric 
disability identified, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that it had 
its clinical onset in service or is 
otherwise related to service.  If any 
psychiatric disability is related to 
active duty, the examiner should opine 
whether it is at least as likely as not 
that tardive dyskinesia is due to or 
aggravated by medication taken for that 
psychiatric disability.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records and post-service 
diagnoses.

3.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any low back 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
appropriate testing should be performed.  
For each low back disability identified, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that it had its clinical 
onset in service or is otherwise related 
to service.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records (reflecting treatment 
for low back injury).

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


